Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claims 2, 13, and 19 under 35 U.S.C. 102(a)(1) as anticipated by Grandhe, the Applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the feature requiring the automated, iterative search method with adaptive learning to include: determining, using a computerized system, a revised schedule of one or more neuromodulation parameter sets based on the evaluation results. The Applicant asserts that the cited prior art to Grandhe (US 2015/0165209 A1) derives a plurality of sub-threshold modulation programs from a super-threshold, but the selection of a different automatically generated program  based on the efficacy of previous modulation  are done manually by the user, citing Grandhe’s paragraph [0018]. The Examiner submits that  paragraphs [0105-0112] of Grandhe, which states that the neuromodulation system is configured to automatically generate a plurality of sub-threshold modulation programs, wherein the plurality of sub-threshold modulation programs are typically repeatedly cycled through based on a predetermined time schedule such that electrical energy delivered in accordance to a first sub-threshold modulation program is seamlessly replaced by electrical energy in accordance to a second sub-threshold modulation program. Advantageously, since they follow the predetermined time schedule, the therapy provided by any of these different sub-threshold modulation programs may be analyzed to determine which of the programs is most efficacious for the patient, and the patient is able to provide feedback on the efficacy of the sub-threshold modulation programs which may be recorded and analyzed. Paragraph [0112] further states that “Although the illustrated embodiments have focused on using the manual programming mode to select the super-threshold modulation program that is used In re Venner, 120 USPQ 192 (CCPA 1958).  
Regarding the Examiner’s rejection of claims 3-12, 14-18, and 20-21 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, the applicant present no arguments, except stating that such claims depend directly or indirectly from independent claims 2, 13, and 19 and would be allowable when/if the independent claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789. The examiner can normally be reached 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792